DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on April 19, 2021, Applicant amended claim 1.
Applicant cancelled claim 3.
In the non-final rejection of March 25, 2021, Examiner noted that the information disclosure statement filed March 19, 2020, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern in the reply. Concern is maintained.
Examiner rejected claims 1-3 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 1-3 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 1; however, Applicant did not address all of the rejections. Rejection is maintained.
Examiner rejected claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Applicant cancelled claim 3. Rejection is withdrawn.
Currently, claims 1, 2, and 9 are under examination.

Information Disclosure Statement
The information disclosure statement filed March 19, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent 
A copy of JP H11-169641 has not been provided in the application file. Note: a copy of JPH11169461 has been provided in the application file but has not been cited in the information disclosure statement. It is unclear whether Applicant was instead intending to cite JPH11169461 on the information disclosure statement.
A copy of JP H11137687 has not been provided in the application file. Note: a copy of JP4298821B2 has been provided in the application file but has not been cited in the information disclosure statement. It is unclear whether Applicant was instead intending to cite JP4298821B2 on the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	In regards to claim 1, lines 8-9, the claim recites an inner shield “frictionally” disposed on the hub protrusion for covering the patient end of the needle cannula; however, such is new matter not described in the Specification. Claims 2 and 9 are rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the claim recites wherein the inner shield is formed from polylactide (PLA), and wherein at least one of said hub and said inner shield is made of a biodegradable material. Polylactide is known to be a biodegradable material. In the event that the inner shield is the component made of a biodegradable material, it is unclear whether “a biodegradable material” is the same material or a different material from polylactide (PLA). Claims 2 and 9 are rejected by virtue of being dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens (US 3,073,307), and further in view of Erickson et al (US 2006/0032769), Walton (WO 93/11814), Leonard (US 5,431,630), and Thorne (US 5,823,997).
In regards to claim 1, Stevens teaches a drug delivery needle cannula assembly (Figures 1-4), comprising: 
a hub (hub section [11] and ring section [13]), the hub comprising a first end and a second end, and a hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) extending distally of the first end of the hub (Figure 1)
a needle cannula (cannula [12]) inserted into and fixedly connected to said hub protrusion such that a patient end of the needle cannula extends distally of the hub protrusion and a non-patient end of the needle cannula extends within a hub cavity of the hub (Figure 1)
an inner shield (sheath [21]) frictionally disposed on the hub protrusion for covering the patient end of the needle cannula and abutting a base of the hub at a first end of the inner shield (Figure 1)
wherein said hub comprises side walls that remain exposed when said inner shield is disposed on said hub protrusion (Figure 1)
rd paragraph)(page 3, Description of the Preferred Embodiments, 3rd paragraph). Further, Stevens is silent about whether the inner shield is formed from polylactide (PLA), and whether at least one of said hub and said inner shield is made of a biodegradable material. Leonard teaches a drug delivery needle cannula assembly (Figures 1-2) wherein an inner shield (needle guard [12]) is formed from polylactide (column 3, lines 49-61), and said inner shield is made of a biodegradable material (column 3, lines 49-53). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner shield, of the modified assembly of Stevens, Erickson et al, and Walton, to be formed from polylactide and to be made of a biodegradable material, as taught by Leonard, as such is a heat-labile material (column 3, lines 49-61) which can melt and flow onto the needle cannula when heated and, when cooled, the material will solidify and encapsulate the needle cannula within the chamber of the inner shield (Abstract) which will prevent inadvertent needle cannula punctures or sticks (column 1, lines 5-7) from a used needle cannula. Further, Stevens does not teach a label tab removably bonded to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the label tab, and said label tab is bonded to the second end of the hub, as Stevens teaches a cap [28] removably 
	In regards to claim 2, in the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, Stevens is silent about a biodegradable material. Leonard teaches that said biodegradable material comprises a biodegradable polymer (column 3, lines 49-53). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the biodegradable material, of the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, to comprise a biodegradable polymer, as taught by Leonard, as such is a heat-labile material (column 3, lines 49-61) which can melt and flow onto the needle cannula when heated and, when cooled, the material will solidify and encapsulate the needle cannula within the chamber of the inner shield (Abstract) which will prevent inadvertent needle cannula punctures or sticks (column 1, lines 5-7) from a used needle cannula.
.

Response to Arguments
Applicant's arguments filed April 19, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Applicants have amended claim 1 to clarify that the inner shield is frictionally disposed on the hub protrusion. Stevens, by contrast, teaches a sheath that is integrally molded or formed with the hub, and that requires breaking from the hub to expose the cannula prior to use. This frangible construction is intentional in Stevens to ensure the sheath has not been removed and replaced. Accordingly, modifying Stevens to provide a frictionally engaged sheath would render Stevens unusable for its intended purpose. The remaining references fail to teach or suggest the missing limitations of Stevens (Remarks/Arguments, page 4). Examiner disagrees. Stevens teaches an inner shield [21] frictionally disposed on the hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) (Figure 1). In Stevens, friction occurs between the inner surface of the inner shield [21] and the outer surface of the hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) (Figure 1).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783